DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement mailed 9/23/21 has been withdrawn in view of the Examiner’s reconsideration and search and Applicant’s persuasive arguments in the response filed 1/24/22.  Claims 1-15 are pending for examination.  
Priority
The Examiner notes that claims 1-15 are awarded a priority date of 4/17/2020, as the parent applications do not provide support for the guide rails and lock screw forming a triangular prism, as recited in all independent claims.  
Drawings
The drawings are objected to because the notch (410) as identified in the original disclosure is not shown in the drawings.  Applicant should amend the drawings to show the notch, or cancel the limitation from the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3 and 10, it appears as if a typographical error has occurred.  Namely, the Examiner notes that the distal end of arms cannot be attached to both the teeth fixing parts and the device body.  As best understood by the Examiner the proximal end of the arms are connected to the device body and the distal ends to the teeth fixing parts, and will be interpreted as such for examination.  Correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “teeth fixing parts” in claims 3 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni (CN 207693695).
Regarding claims 1-5, Ni discloses a modified rapid palatal expander ("RPE") device (see Figs. 1-5), comprising: two halves (10 and 20) of a device body (body formed by 10 and 20), each half having a left side and a right side, and a middle portion (see Figs); at least two arms (50), each of the at least two arms having a proximal end fixed to one of the two halves of the device body (e.g. via holes 12) and a distal end extending toward teeth (e.g. opposite end, see Fig. 5); a lock screw (30/31) rotatably coupled to the two halves of the device body and configured to adjust a distance between the two halves of the device body (see abstract and machine translation); and a pair of guide rails (40) for guiding a movement of the two halves of the device body, the pair of guide rails each having a same and angled shape (e.g. the step at center of rails 40 forming the area of reduced diameter forms an angle of approximately 90 degrees) and being configured to be placed on each side underneath the lock screw such that the centerline of each slide rail and that of the lock screw are parallel to each other and form a triangular prism (see arrangement as shown in Fig. 1 and 4), with one slide rail having a first end slidably inserted into or fixed to a fist halve of the device body and a second end slidably inserted into a second halve of the device body, and the other slide rail having a first end slidably inserted into or fixed to the second halve of the device body and a second end slidably inserted into the first halve of the device body (see Figs. 1-5; generally abstract, and Machine Translation, pages 3-5).  Ni additionally discloses wherein the device comprising four arms (50; four arms shown), each of the two halves of the device body having two arms attached thereto, one to its left side and the other to its right side (e.g. left and right of area containing lock screw; see Figs. 1-5; per claim 2); further comprising a pair of teeth fixing parts (see bends or sleeves at end of arms 50, as shown in Fig. 4, which contact the tooth), a tooth fixing part attached to the distal end of each arm, with the proximal end of each arm attached to a body half (see Fig. 5; per claim 3, as best understood by the Examiner); wherein the lock screw is configured to allow the use of a screw driver or a wrench for adjusting the distance between the two halves of the device body (an appropriately sized and shaped wrench is configured to engage nut 31 on lock screw 30 to rotate the screw; per claim 4); and wherein the guide rails are of an angled shape (as explained above, step formed at transition to center area of guide rails 40 with reduced diameter forms an angled shape; e.g. approximately 90 degrees; per claim 5).  
Regarding claims 8-11 and 13, Ni additionally teaches a method of fabricating the modified rapid palatal expander, the formed RPE device having all the components of claims 1-5 (as explained above), including the two halves of the device body, four arms (per claim 8 and 9), a teeth fixing part attached to the distal ends of the arms (per claim 10), the lock screw, and the pair of guide rails forming the triangular prism shape with the lock screw (per claim 8), the lock screw being configured to allow the use of a wrench for adjusting the distance (as explained above regarding claim 11); and wherein the guide rails are of an angled shape (as explained above, regarding claim 13), the method additionally and implicitly comprising the steps of providing a design of the device and forming the device (implicitly in order for the device to be formed, applied to the teeth and treat the patient’s condition; at the very least a design is provided mentally by the practitioner when deciding how to treat the teeth, and/or place, form and/or shape the device).  The Examiner notes that the device could not be provided to the patient and applied to the teeth without being designed, at least to some degree, and formed.  
Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Ni, or, in the alternative, under 35 U.S.C. 103 as obvious over Ni in view of Kim (US 2017/0354482 A1).
Regarding claim 15, Ni discloses a method of treating a maxillary skeletal disorder (see abstract), comprising: detecting a maxillary skeletal disorder in a patient (see Machine Translation, page 2, paragraph 5; identification of defect teeth); prescribing a RPE device to correct the maxillary skeletal disorder in the patient (see abstract; providing device to correct expansion); and applying the RPE device to the patient (see Fig. 5 showing RPE applied); and periodically adjusting the RPE device by turning a lock screw (30) on the device until a desired result of maxillary skeletal expansion is achieved (see page 2, paragraph 5 and page 4, paragraph 2; also citations below), the RPE comprising: two halves (10 and 20) of a device body (body formed by 10 and 20), each half having a left side and a right side, and a middle portion (see Figs); at least two arms (50), each of the at least two arms having a proximal end fixed to one of the two halves of the device body (e.g. via holes 12) and a distal end extending toward teeth (e.g. opposite end, see Fig. 5); a lock screw (30/31) rotatably coupled to the two halves of the device body and configured to adjust a distance between the two halves of the device body (see abstract and machine translation); and a pair of guide rails (40) for guiding a movement of the two halves of the device body, the pair of guide rails each having a same and angled shape (e.g. the step at center of rails 40 forming the area of reduced diameter forms an angle of approximately 90 degrees) and being configured to be placed on each side underneath the lock screw such that the centerline of each slide rail and that of the lock screw are parallel to each other and form a triangular prism (see arrangement as shown in Fig. 1 and 4), with one slide rail having a first end slidably inserted into or fixed to a fist halve of the device body and a second end slidably inserted into a second halve of the device body, and the other slide rail having a first end slidably inserted into or fixed to the second halve of the device body and a second end slidably inserted into the first halve of the device body (see Figs. 1-5; generally abstract, and Machine Translation, pages 3-5).  
The Examiner maintains that in use of the RPE device of Ni, as explained above, the practitioner implicitly must first detect the disorder, prescribe the use of the RPE device, apply the device and then periodically adjust the device to provide the expansion, otherwise no orthodontic treatment could be initiated, planned or completed.  However, should Applicant traverse the findings of the specific steps of use for the Ni device, the Examiner alternatively refers to Kim below.  
Specifically, Kim discloses a method of treating a maxillary skeletal disorder using an RPE device, comprising the steps of detecting the disorder, prescribing an RPE device to correct the disorder, applying the RPE device and periodically adjusting the RPE by turning the lock screw as required (see [0032]-[0037], [0039]-[0044], [0092], [0098]-[0103]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of using the RPE device of Ni, as explained above, to explicitly include the steps of Kim, as explained above, since such modification would ensure accurate and efficient treatment of the teeth, minimizing the risk of unnecessary injury and/or pain to the patient, and prevent misuse of the device.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ni in view of Keles (US 2007/0218416 A1).
Regarding claims 5-6 and 13-14, according to an alternative interpretation, Ni discloses all the features of the device/method, as explained above, but does not teach wherein the guide rails are of an angled or rectangular shape as required.  
Keles, however, teaches an RPE device (see Figs. 2-3) having two body halves (8/10) connected via a rectangular stabilizing guide rail(s) (12), connecting the body portions to guide movement of an expansion screw (2; see Figs. 2-3 and [0052]).  Keles additionally discloses that the shape of the guide rails can be of a variety of shapes (see above).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device Ni to include Keles’ rectangular (angled) guide rails, as such modification would merely involve a change of shape of a known component of a device, which has been held to be within the skill of the ordinary artisan (and contemplated by Keles, see above).  
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ni in view of Raby et al (US 2020/0253696 A1).
Regarding the above claims, Ni teaches all the features of the claimed apparatus and method (as explained above), including the two halves of the body, the lock screw, the two arms and the pair of guide rails, but does not teach wherein the two halves of the body, the arms, the lock screw and the pair of guide rails have an antimicrobial surface as required.  
Raby et al, however, teaches a palatal expander (see Figs) which has an expanding component (18) and arms (20) which have an antimicrobial surface (see [0045], [0054] and [0112]; e.g. silver coated non-biocompatible metal).  The Examiner notes that silver is antimicrobial.  Further, the Examiner notes that the expanding component is taught to be formed with non-biocompatible metal coated with silver, and that it is formed of substantially the same material as the arms, which are disclosed as being formed of any alloy used to make orthodontic appliances, thereby encompassing the silver coating.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device/method of Ni to include Raby’s antimicrobial coating for the expanding component and arms, as such modification would aid in biological response of the device in the mouth, and reduce the risk of infection or contamination caused by or to the device, and merely involve the selection of a known material based on its suitability for its intended use, which has been held to be within the skill of the ordinary artisan.  It is noted that should the expanding component and arms of Ni be modified to include Raby’s antimicrobial surface, as combined above, all of the two halves of the body, the lock screw, the guide rails (forming the expanding component) and the arms would be formed with the antimicrobial surface, since Raby teaches forming the expanding component and arms with the antimicrobial surface.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  CH709169 teaches a similar RPE device where the guide rails and lock screw form a triangular prism shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772